Citation Nr: 9903376	
Decision Date: 02/05/99    Archive Date: 02/10/99

DOCKET NO.  96-50 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to a compensable disability rating for 
bilateral otitis externa.


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had more than 26 years of active military 
service, and he retired from service in September 1993. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which, in pertinent part, denied 
service connection for hearing loss and granted service 
connection for bilateral otitis externa, with assignment of a 
noncompensable disability rating.  The veteran has since 
moved to the jurisdiction of the RO in St. Petersburg, 
Florida.


FINDINGS OF FACT

1.  Sufficient evidence necessary for fair disposition of 
this appeal has been obtained by the RO.

2.  The veteran does not have an auditory threshold that is 
26 decibels or higher for either ear in any of the auditory 
frequencies 500, 1000, 2000, 3000, or 4000, and his speech 
recognition scores on the Maryland CNC Test are 98 percent. 

3.  As the veteran does not have a current hearing loss 
disability as defined by applicable law, his claim of 
entitlement to service connection for this disorder is not 
plausible.

4.  The veteran's bilateral otitis externa requires frequent 
and prolonged treatment.


CONCLUSIONS OF LAW

1.  The veteran has not presented a well-grounded claim for 
service connection for hearing loss, and there is no 
statutory duty to assist him in developing facts pertinent to 
this claim.  38 U.S.C.A. § 5107 (West 1991).

2.  The veteran has stated a well-grounded claim for a 
compensable disability rating for bilateral otitis externa, 
and VA has satisfied its duty to assist him in development of 
this claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.103 (1998).

3.  The criteria for a disability rating of 10 percent, and 
no higher, for bilateral otitis externa have been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1, 4.2, 4.3, 
4.7, and 4.87a, Diagnostic Code 6210 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

During service, the veteran was treated on numerous occasions 
for ear infections such as bilateral otitis externa.  
Symptoms included complaints of itching, ear pain, erythema, 
debris, exudate, and reddened tympanic membranes.  This 
condition usually resolved within 1-2 months with treatment.  
In 1991, the infection was more prolonged, and he received 
treatment from June to November 1991.  At that time, 
diagnoses of otitis externa eczema and otitis externa yeast 
were also rendered.  He was again treated for right otitis 
externa shortly before his retirement from service in 1993.

During service, the veteran underwent audiometric testing 
approximately once per year.  He had exposure to airplane 
noise.  The majority of the audiometric results between 1975 
and 1993 showed no puretone threshold greater than 25 
decibels in any frequency from 500 to 4000 Hertz.  The only 
exceptions to this were the following findings:  30 decibels 
at 4000 Hertz for the right ear in January 1987, 35 decibels 
at 4000 Hertz for the right ear in March 1991, and 30 
decibels at 4000 Hertz for the right ear in February 1992.  
The report of medical examination dated in February 1980 
indicated that he had mild high frequency hearing loss 
bilaterally that was nonprogressive.  On the final 
audiological evaluation conducted during service in June 
1993, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
10
20
LEFT
10
10
5
10
15

In December 1993, the veteran underwent VA examinations.  He 
reported experiencing ear infections during service every 3-6 
months, some of which required intensive management over 
several weeks to clear up.  He indicated that he recently had 
an episode six weeks earlier, but it was now clear.  
Examination showed both external auditory canals were clear 
of any abnormalities.  Each tympanic membrane and middle ear 
space was normal.  There was no evidence of ear infection.  
On the authorized audiological evaluation, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
15
25
LEFT
5
10
0
10
10

Speech audiometry revealed speech recognition ability of 98 
percent bilaterally.  The examiner concluded that the 
veteran's hearing was within normal limits bilaterally. 

A January 1994 rating decision, inter alia, denied service 
connection for hearing loss and granted service connection 
for bilateral otitis externa, with assignment of a 
noncompensable disability rating.  In his notice of 
disagreement, the veteran discussed his inservice noise 
exposure as a flightline technician and crewmember.  He 
indicated that his ear infections were a recurring problem.  
He submitted medical records from MEA Medical Clinics dated 
in June 1994, which showed treatment for bilateral serous 
otitis.  He was prescribed several medications.  The RO 
obtained his treatment records from the VA Medical Center in 
Jackson, Mississippi, covering the period March to May 1994, 
but these records showed no relevant treatment.  

In his substantive appeal, the veteran stated that he had 
recurrent ringing in his ears, and he again referred to his 
inservice noise exposure.  He stated that he had frequent 
itching in his ears due to otitis externa, and he used off-
the-shelf medications such as "Swim-EAR" and "Star-OTIC" 
on a daily basis.  In a March 1995 statement, he stated that 
he must use these medications daily to prevent recurrence of 
his ear infections.


II. Legal Analysis

A.  Service connection for hearing loss

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303(a) (1998).  It is the responsibility of a 
person seeking entitlement to service connection to present a 
well-grounded claim.  38 U.S.C.A. § 5107 (West 1991).

Generally, a well-grounded claim is a "plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  In order to be well grounded, a claim for service 
connection must be accompanied by supporting evidence that 
the particular disease, injury, or disability was incurred in 
or aggravated by active service; mere allegations are 
insufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 610-611 
(1992); Murphy, 1 Vet. App. at 81.  

A claim for service connection requires three elements to be 
well grounded.  It requires competent (medical) evidence of a 
current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus between the in-
service injury or disease and the current disability.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. 
Brown, 7 Vet. App. 498, 504 (1995); aff'd 78 F.3d 604 (Fed. 
Cir. 1996) (table).

With respect to hearing loss, VA has specifically defined 
what is meant by a "disability" for the purposes of service 
connection.  38 C.F.R. § 3.385 (1998). ("[I]mpaired hearing 
will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.").

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results 
of audiometric testing during a veteran's period of active 
military service in order for service connection to be 
granted.  The United States Court of Veterans Appeals (Court) 
has held that 38 C.F.R. § 3.385 did not prevent a veteran 
from establishing service connection on the basis of post-
service evidence of hearing loss related to service when 
there were no audiometric scores reported at separation from 
service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  
The Court has also held that the regulation did not 
necessarily preclude service connection for hearing loss that 
first met the regulation's requirements after service.  
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, a 
veteran who seeks to establish service connection for a 
current hearing disability must show, as is required in a 
claim for service connection for any disability, that a 
current hearing disability is the result of an injury or 
disease incurred in service, the determination of which 
depends on a review of all the evidence of record including 
that pertinent to service.  38 U.S.C.A. § 1110 (West 1991); 
C.F.R. §§ 3.303 and 3.304 (1998); Hensley, 5 Vet. App. at 
159-60.

In this case, the veteran's claim for service connection for 
hearing loss is not well grounded because the medical 
evidence does not show that he has a current hearing loss 
disability.  The most recent audiogram conducted in December 
1993, as detailed above, did not demonstrate that he has met 
the requirements for a hearing loss disability.  See 
38 C.F.R. § 3.385 (1998).  He does not have an auditory 
threshold of 26 decibels or higher for either ear in any of 
the auditory frequencies 500, 1000, 2000, 3000, or 4000, and 
his hearing acuity has been classified as normal.  His speech 
recognition scores on the Maryland CNC Test were 98 percent 
bilaterally.  Therefore, despite the fact that the veteran's 
inservice noise exposure is well documented, he does not have 
a current hearing loss disability according to VA 
regulations.  Since there is no competent medical evidence of 
a current disability, the claim for service connection for 
hearing loss is not well grounded.  

The veteran has the initial burden of establishing a well-
grounded claim for service connection for a disorder, and, 
until he does so, VA has no duty to assist him including by 
providing him additional VA examinations.  38 U.S.C.A. 
§ 5107(a) (West 1991); see Grivois v. Brown, 6 Vet. App. 136, 
139-140 (1994).

Where a claimant refers to a specific source of evidence that 
could make his claim plausible, VA has a duty to inform him 
of the necessity to submit that evidence to complete his 
application for benefits.  See Epps v. Brown, 9 Vet. 
App. 341, 344-45 (1996), aff'd Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  The Board finds VA has no outstanding duty 
to inform the veteran of the necessity to submit certain 
evidence to complete his application for VA benefits.  
38 U.S.C.A. § 5103(a) (West 1991).  There is no indication of 
any medical records that might well ground this claim.  

The presentation of a well-grounded claim is a threshold 
issue, and the Board has no jurisdiction to adjudicate this 
claim unless it is well grounded.  Boeck v. Brown, 6 Vet. 
App. 14, 17 (1993).  There is no duty to assist further in 
the development of this claim, because such additional 
development would be futile.  See Murphy, 1 Vet. App. 78.

B.  Increased rating for bilateral otitis externa

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  In this 
case, the veteran perfected his appeal as to the initial 
grant of service connection and original assignment of a 
disability rating for bilateral otitis externa.  Therefore, 
his claim continues to be well grounded.  Shipwash v. Brown, 
8 Vet. App. 218, 224 (1995).

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1998).  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In this case, the RO provided the veteran with an appropriate 
VA examination.  There is no indication of additional medical 
records that the RO failed to obtain.  Therefore, no further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107(a).  Murphy, 1 Vet. 
App. 78; Littke v. Derwinski, 1 Vet. App. 90 (1990).

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 1991).  Separate diagnostic codes 
identify the various disabilities.  Id.  Although the 
evaluation of a service-connected disorder requires a review 
of the veteran's entire medical history regarding that 
disorder, the primary concern in a claim for an increased 
evaluation for a service-connected disorder is the current 
level of disability.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994); Peyton v. Derwinski, 1 Vet. App. 282 (1991); 
38 C.F.R. §§ 4.1 and 4.2 (1998).  It is also necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2 (1998), and to 
resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor.  38 C.F.R. § 4.3 (1998).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  

The veteran's bilateral otitis externa is evaluated under 
38 C.F.R. § 4.87a, Diagnostic Code 6210, for disease of the 
auditory canal.  Otitis externa does not have a specific 
diagnostic code under the Schedule.  When a veteran is 
diagnosed with an unlisted disease, it must be rated under an 
analogous diagnostic code.  38 C.F.R. §§ 4.20 and 4.27 
(1998).  

The veteran's otitis externa is currently evaluated as zero 
percent disabling (noncompensable).  In every instance where 
the schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31 (1998).  Under Diagnostic Code 6210, a 
10 percent rating requires disease of the auditory canal with 
swelling, dry and scaly or serous discharge, itching, which 
requires frequent and prolonged treatment. 

Since the veteran's retirement from service approximately 
five years ago, there has been only one instance of 
recurrence of otitis externa.  The veteran contends that he 
requires prolonged treatment to prevent recurrence of the ear 
infections.  There is no post-service medical evidence 
documenting the necessity of prolonged treatment.  However, 
the veteran's service medical records show recurrent ear 
infections with symptoms such as dryness, itching, and 
discharge.  Some of these infections, such as the one in 
1991, required prolonged treatment.  In view of the chronic 
nature of his ear infections as shown by the service medical 
records, the veteran's statement that he must regularly use 
medication to prevent recurrences is credible.  

Accordingly, with the resolution of reasonable doubt in the 
veteran's favor, the Board concludes that his symptoms more 
closely approximate those specified for a compensable 
evaluation under Diagnostic Code 6210, and he is granted a 10 
percent evaluation for bilateral otitis externa.  That is the 
maximum disability rating under Diagnostic Code 6210.  There 
are no other diagnostic codes potentially applicable to his 
service-connected condition.  He has not been diagnosed with 
chronic suppurative otitis media, chronic catarrhal otitis 
media, or otitis interna.  Therefore, consideration of his 
claim under Diagnostic Codes 6200, 6201, or 6203 is not 
warranted.


ORDER

1.  Entitlement to service connection for hearing loss is 
denied.

2.  Entitlement to a 10 percent disability rating for 
bilateral otitis externa is granted, subject to the governing 
regulations pertaining to the payment of monetary benefits. 



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 10 -


